Title: To George Washington from William Fairfax, 26 July 1755
From: Fairfax, William
To: Washington, George



Dear Sir
Belvoir. 26. July 1755

Your safe Return gives an uncommon Joy to Us and will no Doubt be sympathiz’d by all true Lovers of Heroick Virtue. From our first inexpressible affecting Intelligence by Colo. Innes of the total Defeat of our Forces, Genl Braddock and many Officers killd, the whole Artillery taken, We have been in torturing Suspence, Each One for their best belovd. Now You are by a kind Providence preserv’d and returnd to Us, We can say the Catastrophy might have been worse. You kindly invite Us over, rightly judging our Curiosity wants to be informd of some particulars yet unacquainted with, And if a Satturday Night’s Rest cannot be sufficient to enable your Coming hither to Morrow, the Ladys will try to get Horses to equip our Chair or attempt their Strength on Foot to Salute You so desirous are They with loving Speed to have an ocular Demonstration of your being the same Identical Gentn that lately departed to defend his Country’s Cause.

Mr Carlyle rec’d a Letter yesterday from G. Fx, at Winchester after his Return from Will’s’s Creek, expressing his Concern for missing You and accounting that He staid there to meet Lord Fx in Order to consult on the necessary Measures to be taken by the Militia, as Colo. Dunbar Seems to intend Marching, its supposd, to Philadelphia or &c. Yrs affecty

W: Fairfax

